Citation Nr: 1504454	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  11-07 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the lumbar spine, to include as secondary to service-connected bilateral calluses.

2. Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned at a video conference hearing held in December 2014.  The issue regarding radiculopathy has been recharacterized to more accurately reflect the Veteran's contentions.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Further examination is necessary in this case.  

Regarding the lumbar spine claim, the Veteran has been diagnosed with degenerative disc disease of the lumbar spine and the presence of arthritis has been confirmed at the L4-L5 segment by imaging results.  See VA examination dated November 2009.  The VA examiner noted that there was no objective evidence to implicate the Veteran's callosities as a causing or aggravating factor for his lumbar spine condition, although he recognized that the Veteran's altered gait due to his callosities may be contributing to his lumbar spine symptoms.  Ultimately, the examiner stated that he could not resolve the requested issue without resorting to mere speculation.  It is still somewhat unclear why an opinion could not be offered in this case.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The Veteran submitted a July 2009 letter from his chiropractor, who opined that the Veteran's foot problems and resulting alteration in his gait were a source of aggravation for his chronic low back pain.  

Based upon the above it is still unclear if the Veteran's calluses have permanently worsened his lumbar spine disability.  As such, further examination is necessary.

The Veteran clarified at his December 2014 hearing before the undersigned that his second issue on appeal is a claim for entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as due to service-connected disability.

During the VA examination in November 2009, the VA examiner noted reports of left lower extremity paresthesia, numbness, and radiating pain from the lower back to the left lower extremity.  The examiner also noted that the Veteran reported weakness in the right lower extremity.  However, no definitive diagnosis of radiculopathy for either lower extremity was offered.  Further, the November 2009 VA examiner did not opine as to whether the Veteran's lower extremity radicular symptoms were caused or aggravated by the service-connected bilateral calluses.  As such, additional VA examination is necessary.  

Updated treatment records should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any sources of treatment for his lumbar spine disability and radiculopathy, and to provide authorization to obtain any private treatment records.  Any outstanding, relevant VA and private treatment records should be obtained.  

2.  Schedule the Veteran for a VA examination with a suitably qualified VA examiner for an opinion to determine the likely etiology of the claimed lumbar spine disability and bilateral lower extremity radiculopathy.  Any necessary testing should be accomplished.

The claims file is to be made available to the examiner. Based on a review of the record, the examiner is to address the following: 

a) Is it at least as likely as not (a 50 percent or greater probability) that the lumbar spine disability is caused by or aggravated by (permanently worsened) the Veteran's service-connected bilateral calluses?

b) Is it at least as likely as not (a 50 percent or greater probability) that the claimed bilateral lower extremity radiculopathy is caused by or aggravated by (permanently worsened) the Veteran's service-connected bilateral calluses? 

c) Is it at least as likely as not (a 50 percent or greater probability) that the claimed bilateral lower extremity radiculopathy is caused by or aggravated by (permanently worsened) the Veteran's osteoarthritis of the lumbar spine?

A complete rationale for all opinions must be provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative and what additional evidence or information would be needed to offer an opinion.

3.  If the determination remains less than fully favorable to the Veteran, he should be provided with a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


